DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 2 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,724,815 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are anticipated by the limitations of the Patent and would therefore infringe on the Patent should they mature to patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The phrase “the opening” in claims 6 and 7 lacks antecedent basis in the claims rendering the claims indefinite. For purposes of examination, the claims will be interpreted as depending from claim 3 which introduces an opening in a posterior side of a spherical bearing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 2-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2009 029 951 A1 to Zoyke (“Zoyke”).
Regarding claims 2, 5, 8, 10, Zoyke discloses a trigger assembly (1, Figs. 1-10) comprising:
a socket 8 affixed to a firearm (via base body 2, see ¶[0021] of the English translation);
a spherical portion 7 disposed in the socket 8, the spherical portion being at least partially spherical (see ¶[0044] of the English translation); and 
a trigger 3 connected to the spherical portion 7, thereby allowing the trigger 3 to rotate about the spherical portion 7 to articulate in a combination of six degrees of freedom (see Figs. 2, 3, 6, 7 and 9).

    PNG
    media_image1.png
    253
    340
    media_image1.png
    Greyscale

Regarding claims 3, 6 and 7, Zoyke further discloses wherein the socket 8 is defined by a spherical bearing 2 having an anterior side (the upper side as oriented in Fig. 1), a posterior side (the lower side as oriented in Fig. 1), and an opening 13 in the posterior side for receiving the entire spherical portion 7 therein, wherein the opening 13 is sized and shaped to allow the spherical portion 7 therein to rotate therein (see at least Figs. 6, 7 and 9).
claim 4, Zoyke further discloses a connecting portion 15 that connects the spherical portion 7 to the trigger 3.
Regarding claim 9, Zoyke further discloses a trigger arm 15 connected to the socket 8 (via spherical portion 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,927,197 B1 to Geissele (“Geissele”) in view of DE 10 2009 029 951 A1 to Zoyke (“Zoyke”).
Regarding claims 8 and 11-14, Geissele discloses a trigger assembly (104, Fig. 2), comprising:
a trigger 116;
a hammer 118 shaped to releasably engage a disconnector 120;
a sear (142, best seen in Fig. 7) adapted to engage and hold the hammer 118 in a cocked position (as shown in Fig. 5, for example).
Geissele is silent regarding a spherical portion disposed in a socket, the spherical portion being at least partially spherical; and a trigger connected to the spherical portion, thereby allowing the trigger to rotate about the spherical portion to articulate in a combination of six degrees of freedom.
However, Zoyke teaches a trigger assembly 1 comprising a socket 8 affixed to a firearm (via base body 2, see ¶[0021] of the English translation); a spherical portion 7 disposed in the socket 8, the spherical portion being at least partially spherical (see ¶[0044] of the English translation); and a trigger 3 7, thereby allowing the trigger 3 to rotate about the spherical portion 7 to articulate in a combination of six degrees of freedom (see Figs. 2, 3, 6, 7 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trigger of Geissele to have a spherical portion disposed in a socket, the spherical portion being at least partially spherical; and a trigger connected to the spherical portion, thereby allowing the trigger to rotate about the spherical portion to articulate in a combination of six degrees of freedom, as taught by Zoyke, in order to optimize the trigger position to suit the ergonomics of a particular shooter (see ¶[0007] of the English translation).
Wherein the spherical portion 7 of Geissele, as modified, is connected to the disconnector 120 via trigger element 117.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JOSHUA T SEMICK/Examiner, Art Unit 3641